DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/9/22 to the non-final Office action of 2/8/22 is acknowledged. The Office action on the elected and new claims 1-3, 7-11, 16,  and 21-26 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,567,262 to Meir (of record).
Regarding claims 1 and 7, Meir discloses: a hybrid cooling system (Fig. 1, 3-5, and 7) comprising: a cold plate (20) that is mounted on an information technology (IT) component (12) that is mounted on a piece of IT equipment (a computer within (72)), the cold plate receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line (see liquid coolant loop on Fig. 7), the warmed coolant is produced by the cold plate when the cold plate is in contact with the IT component and heat generated by the IT component is transferred into the coolant by the cold plate; a thermoelectric cooling (TEC) element (21) that is coupled to the IT component; and a heat sink (30’) that includes a base that is coupled to the TEC element and one or more fins  forming one integrated unit (Fig. 7); and a controller (30) that is mounted on the piece of IT equipment (the controller (30) is disposed within the cooling unit (70), which is mounted by screws (78) on the computer / piece of IT equipment (72)) and is configured to activate the TEC element(s) to cause the TEC element to transfer at least a portion of the heat generated by the IT component into the one or more fins of the heat sink in response to determining that a temperature of the IT component exceeds a threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding claim 21, Meir discloses (Fig. 1, 3-5, and 7) a piece of information technology (IT) equipment (a computer within (72)), the piece of IT equipment comprising: an IT component (12); a cold plate (20) coupled to the IT component, the cold plate receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line (see liquid coolant loop on Fig. 7), wherein the warmed coolant is produced when heat generated by the IT component is transferred into the coolant by the cold plate; a thermoelectric cooling (TEC) element (21) that is coupled to the IT component; a heat sink (30”) that is coupled to the TEC element; and a controller (30) that is mounted on the piece of IT equipment (the controller (30) is disposed within the cooling unit (70), which is mounted by screws (78) on the computer / piece of IT equipment (72)) and is configured to activate the TEC element(s) to cause the TEC element to transfer at least a portion of the heat generated by the IT component into the heat sink in response to determining that a temperature of the IT component exceeds a threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
	Regarding claims 2, 22, and 23, Meir discloses that the cold plate (20) is disposed between the IT component (12) and the TEC element (21) such that the TEC element is mounted on the cold plate and the cold plate is mounted on the IT component, wherein the portion of the heat that is transferred by the TEC element is drawn from the cold plate, wherein the TEC element (21) and the cold plate (20) are mounted on the IT component (12) and are adjacent to each other (Fig. 7).
Regarding claim 3, Meir discloses that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).
Regarding claim 8, Meir discloses (Fig. 1, 3, 6, 7) one or more fans (30) that push ambient air onto the one or more fins of the heat sink (30’), wherein the controller is further configured to activate the one or more fans in response to determining that the temperature of the IT component exceeds the threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding claim 24, Meir discloses (Fig. 3) that the controller (30) is a first controller, wherein the system further comprises a second controller (60) that is communicatively coupled to the first controller and the one or more fans, wherein the first controller (30) activates the fans by transmitting a control signal (CTRL) to the second controller (60), which in response the second controller activates the one or more fans and sets a fan speed of the one or more fans to a maximum speed (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relay (60) the fans (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, and 16, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Meir or, in the alternative, under 35 U.S.C. 103 as obvious over Meir in view of US 6, 021, 047 to Lopez et al. (Lopez) and US 6, 807, 056 to Kondo et al. (Kondo).
Regarding claim 9, Meir discloses (Fig. 1, 3-5, and 7) a plurality of pieces of information technology (IT) equipment (72) arranged in a stack (Fig. 4, 5) for providing data processing services, each piece of IT equipment including a processor (12); and for at least one piece of IT equipment a cold plate (20) that is mounted on the processor (12) and receives coolant from a coolant source via a supply line and return warmed coolant to the coolant source via a return line (see liquid coolant loop on Fig. 7), the warmed coolant is produced by the cold plate when the cold plate is in contact with the IT component and heat generated by the IT component is transferred into the coolant by the cold plate; a thermoelectric cooling (TEC) element (21) that is coupled to the processor (12); a heat sink (30’) that includes a base that is coupled to the TEC element and one or more fins (Fig. 7), and a controller (30) that is mounted on the piece of IT equipment (the controller (30) is disposed within the cooling unit (70), which is mounted by screws (78) on the computer / piece of IT equipment (72)) and is configured to activate the TEC element(s) to cause the TEC element to transfer at least a portion of the heat generated by the IT component (12) into the one or more fins of the heat sink in response to determining that a temperature of the IT component (12) exceeds a threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Alternatively, Lopez teaches (Fig. 1-4) an electronic rack (10) comprising: a plurality of pieces of information technology (IT) equipment (12) arranged in a stack for providing data processing services (col. 2, ll. 15-19), each piece of IT equipment including one or more processors (inherently) for the benefits of providing high computer power, while achieving high serviceability and maintainability of the individual pieces of IT equipment (computers) (col. 1, ll. 11-17, 51-67).
Furthermore, Kondo also teaches (Fig. 1-4) an electronic rack (1, 2) comprising: a plurality of pieces of information technology (IT) equipment (3) arranged in a stack for providing data processing services, each piece of IT equipment including one or more processors (7) for the benefits of providing high computer power, efficient cooling, and high serviceability and maintainability (col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4).
It would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have organized the plurality of pieces of  IT equipment (computers) of Meir in an electronic rack according to the combined teachings of Lopez and Kondo, wherein the plurality of pieces of IT equipment are arranged in a stack in order to provide high computer power, while achieving efficient cooling  and high serviceability and maintainability of the individual pieces of IT equipment (computers) (Lopez, col. 1, ll. 11-17, 51-67. Kondo, col. 1, ll. 10-22; col. 2, ll. 30-34; col. 3, ll. 64-66; col. 4, ll. 14-23; col. 8, ll. 29-31; col. 15, ll. 1-4). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 10, Meir discloses that the cold plate (20) is disposed between the IT component (12) and the TEC element (21) such that the TEC element is mounted on the cold plate and the cold plate is mounted on the IT component, wherein the portion of the heat that is transferred by the TEC element is drawn from the cold plate, wherein the TEC element (21) and the cold plate (20) are mounted on the IT component (12) and are adjacent to each other (Fig. 7).
Regarding claim 11, Meir discloses that a thermal interface material (TIM) is disposed between 1) the IT component and the cold plate, 2) the cold plate and the TEC element, and 3) the TEC element and the heat sink (col. 5, ll. 48-56; col. 6, ll. 5-6).
Regarding claim 16, Meir discloses (Fig. 1, 3, 6, 7) one or more fans (30) that push ambient air onto the one or more fins of the heat sink (30’), wherein the controller is further configured to activate the one or more fans in response to determining that the temperature of the IT component exceeds the threshold temperature (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relays (60, 64) the fans and TEC’s (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).
Regarding claim 25, Meir as modified discloses (Fig. 1, 4) that the coolant source is a heat exchanger (14, 18, 19) of the electronic rack that is coupled to the supply line (28) via a supply port of the piece of IT equipment (inherently present for connecting of the tubing (77)) and is coupled to the return line (16) via a return port of the piece of IT equipment (inherently present for connecting of the tubing (77)).
Regarding claim 26, Meir discloses (Fig. 3) that the controller (30) is a first controller, wherein the system further comprises a second controller (60) that is communicatively coupled to the first controller and the one or more fans, wherein the first controller (30) activates the fans by transmitting a control signal (CTRL) to the second controller (60), which in response the second controller activates the one or more fans and sets a fan speed of the one or more fans to a maximum speed (see the controller (30) receiving temperature signals from the CPU’s and heat sinks’ temperature sensors (26, 52)  and controlling via relay (60) the fans (col. 6, ll. 25-27; col. 7, ll. 19-44, 49-55; col. 8, ll. 13-18; col. 9, ll. 20-33; col. 10, ll. 5-26)).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the Applicant’s arguments is that, allegedly, “the cooling system of Meir is separate from the electronics of the computer 72 that it is cooling, which is in contrast to the claimed invention in which the controller [which controls the TEC element] is mounted on the piece of IT equipment that includes the IT component that is being cooled by the TEC element”.
In response, the Office would like to direct the Applicant’s attention to the fact that, on the contrary, the cooling system / unit (70) of Meir is not separate from the electronics of the computer (72) that it is cooling, but is mounted by screws (78) thereto. The controller (30) is disposed within said cooling system / unit (70), which in turn is mounted by screws (78) on the computer / piece of IT equipment (72). Therefore, it can be said that controller (30) is mounted on the piece of IT equipment, as claimed.
In view of the above the rejection is hereby maintained.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835